Exhibit 10.1

AMENDED AND RESTATED

DEALER MANAGER AGREEMENT

February 3, 2020

Starwood Capital, L.L.C.

591 West Putnam Avenue

Greenwich, CT 06830

This Amended and Restated Dealer Manager Agreement (this “Agreement”) is entered
into by and between Starwood Real Estate Income Trust, Inc., a Maryland
corporation (the “Company”), and Starwood Capital, L.L.C. (the “Dealer
Manager”), and amends and restates in its entirety that certain Dealer Manager
Agreement dated as of December 15, 2017, by and between the Company and the
Dealer Manager.

The Company has filed one or more registration statements with the U.S.
Securities and Exchange Commission (the “SEC”) that are listed on Schedule 1 to
this Agreement (each, a “Registration Statement”), which Schedule 1 may be
amended from time to time with the written consent of the Company and the Dealer
Manager. In this Agreement, unless explicitly stated otherwise, “the
Registration Statement” means, at any given time, each of the registration
statements listed on Schedule 1, as such Schedule 1 may be amended from time to
time, as each such registration statement is finally amended and revised at the
effective date of such registration statement (including at the effective date
of any post-effective amendment thereto).

Each Registration Statement shall register an ongoing offering (each, an
“Offering”) of the Company’s common stock, $0.01 par value per share (“Common
Stock”), which may consist of any combination of Class T, Class S, Class D and
Class I shares of Common Stock (the “Shares”). In this Agreement, unless
explicitly stated otherwise, “the Offering” means each Offering covered by a
Registration Statement and “Shares” means the Shares being offered in the
Offering.

The Offering is and shall be comprised of a maximum amount of Shares set forth
in the Prospectus (as defined in Section 1.a. below) that will be issued and
sold to the public at the public offering prices per Share set forth in the
Prospectus pursuant to a primary offering (the “Primary Shares”) and the
Company’s distribution reinvestment plan (the “DRIP Shares”). In connection with
the Offering, the minimum purchase by any one person shall be as set forth in
the Prospectus (except as otherwise indicated in any letter or memorandum from
the Company to the Dealer Manager).

In this Agreement, unless explicitly stated otherwise, any references to the
Registration Statement, the Offering, the Shares or the Prospectus with respect
to each other shall mean only those that are all related to the same
Registration Statement.

The Company is offering to the public four classes of Shares, Class T, Class S,
Class D and Class I Shares. The differences between the classes of Shares and
the eligibility requirements for each class are described in detail in the
Prospectus. The Shares are to be offered and sold to the public as described
under the caption “Plan of Distribution” in the Prospectus. Except as otherwise
agreed by the Company and the Dealer Manager, Shares sold through the Dealer
Manager are to be sold through the Dealer Manager, as the dealer manager, and
the broker-dealers (each, a “Dealer” and collectively, the “Dealers”) with whom
the Dealer Manager has entered into or will enter into a selected dealer
agreement related to the distribution of Shares substantially in the form
attached to this Agreement as “Exhibit A” or such other form as approved by the
Company (each, a “Selected Dealer Agreement”) at a purchase price (i) equal to a
fixed amount plus applicable selling commissions and dealer manager fees prior
to the satisfaction of any minimum offering contingency described in the
Prospectus (the “Minimum Offering”); and (ii) after the Minimum Offering is
satisfied, generally equal to the Company’s prior month’s net asset value
(“NAV”) per share applicable to the class of Shares being purchased (as
calculated in accordance with the procedures described in the Prospectus), or at
a different offering price made available to investors in cases where the
Company believes there has been a material change to the NAV per Share since the
end of the prior month, plus in either case any applicable selling commissions
and dealer manager fees, subject in certain circumstances to reductions thereof
as described in the Prospectus. For stockholders who participate in the
Company’s distribution reinvestment plan (the “DRIP”), the cash distributions
attributable to the class of Shares that each stockholder owns will be
automatically invested in additional Shares of the same class. The DRIP Shares
are to be issued and sold to stockholders of the Company at a purchase price
equal to the Primary Share offering price per share before any applicable
selling commissions and dealer manager fees (the “transaction price”) of the
applicable class of Shares on the date that the distribution is payable.



--------------------------------------------------------------------------------

Terms not defined herein shall have the same meaning as in the Prospectus. Now,
therefore, the Company hereby agrees with the Dealer Manager as follows:

1. Representations and Warranties of the Company: The Company represents and
warrants to the Dealer Manager and each Dealer participating in an Offering,
with respect to such Offering, as applicable, that:

a. A Registration Statement with respect to the Shares has been prepared by the
Company in accordance with applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations (the “Rules and Regulations”) of the SEC promulgated thereunder,
covering the Shares. Copies of such Registration Statement and each amendment
thereto have been or will be delivered to the Dealer Manager. The prospectus
contained therein, as finally amended and revised at the effective date of the
Registration Statement (including at the effective date of any post-effective
amendment thereto), is hereinafter referred to as the “Prospectus,” except that
if the prospectus or prospectus supplement filed by the Company pursuant to
Rule 424(b) under the Securities Act shall differ from the Prospectus on file at
the Effective Date, the term “Prospectus” shall also include such prospectus or
prospectus supplement filed pursuant to Rule 424(b). “Effective Date” means the
applicable date upon which the Registration Statement or any post-effective
amendment thereto is or was first declared effective by the SEC. “Filing Date”
means the applicable date upon which the initial Prospectus or any amendment or
supplement thereto is filed with the SEC.

b. The Company has been duly and validly organized and formed as a corporation
under the laws of the state of Maryland, with the power and authority to conduct
its business as described in the Prospectus.

c. As of the Effective Date or Filing Date, as applicable, the Registration
Statement and Prospectus complied or will comply in all material respects with
the Securities Act and the Rules and Regulations. The Registration Statement, as
of the applicable Effective Date, does not and will not contain any untrue
statements of material facts or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and the Prospectus as of the applicable Filing Date, does not and
will not contain any untrue statements of material facts or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided, however, that the foregoing provisions of this
Section 1.c. will not extend to such statements contained in or omitted from the
Registration Statement or Prospectus as are primarily within the knowledge of
the Dealer Manager or any of the Dealers and are based upon information
furnished by the Dealer Manager in writing to the Company specifically for
inclusion therein.

d. The Company intends to use the funds received from the sale of the Shares as
set forth in the Prospectus.

e. No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act and the Rules and
Regulations, by the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
applicable state securities laws.

f. Unless otherwise described in the Registration Statement and Prospectus,
there are no actions, suits or proceedings pending or to the knowledge of the
Company, threatened against the Company at law or in equity or before or by any
federal or state commission, regulatory body or administrative agency or other
governmental body, domestic or foreign, which will have a material adverse
effect on the business or property of the Company.

g. The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms of this Agreement
by the Company will not conflict with or constitute a default under any charter,
by-law, indenture, mortgage, deed of trust, lease, rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Company, except to the extent
that the enforceability of the indemnity and contribution provisions contained
in Section 4 of this Agreement may be limited under applicable securities laws.

 

2



--------------------------------------------------------------------------------

h. The Company has full legal right, power and authority to enter into this
Agreement and to perform the transactions contemplated hereby, except to the
extent that the enforceability of the indemnity and contribution provisions
contained in Section 4 of this Agreement may be limited under applicable
securities laws.

i. At the time of the issuance of the Shares, the Shares will have been duly
authorized and, when issued and sold as contemplated by the Prospectus and the
Company’s charter, as amended and supplemented, and upon payment therefor as
provided by the Prospectus and this Agreement, will be validly issued, fully
paid and nonassessable and will conform to the description thereof contained in
the Prospectus.

j. Each “significant subsidiary” of the Company (as such term is defined in
Rule 1-02 of Regulation S-X) and each other entity in which the Company holds a
direct or indirect ownership interest that is material to the Company (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized or
formed and is validly existing as a corporation, partnership, limited liability
company or similar entity in good standing under the laws of the jurisdiction of
its incorporation or organization, has power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified would not reasonably be expected to have a
material adverse effect. Except as otherwise disclosed in the Registration
Statement, all of the issued and outstanding capital stock or other equity
interests of each Subsidiary has been duly authorized and validly issued, is
fully paid and non-assessable and is owned by the Company, directly or through
Subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity; none of the outstanding shares of capital stock or
other equity interests of any Subsidiary was issued in violation of the
preemptive or similar rights of any stockholder or equity holder of such
Subsidiary. The only direct Subsidiaries of the Company as of the date of the
Registration Statement or the most recent amendment to the Registration
Statement, as applicable, are the Subsidiaries described in the Registration
Statement or such amendment to the Registration Statement.

k. Except as otherwise disclosed in the Registration Statement and the
Prospectus, the Company owns or possesses, has the right to use or can acquire
on reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by the Company, except where the failure to have such ownership or
possession would not, singly or in the aggregate, have a material adverse
effect.

l. The Company has filed all material federal, state and foreign income tax
returns, which have been required to be filed, on or before the due date (taking
into account all extensions of time to file) and has paid or provided for the
payment of all taxes indicated by said returns and all assessments received by
the Company to the extent that such taxes or assessments have become due, except
where the Company is contesting such assessments in good faith.

m. The financial statements of the Company included in the Prospectus present
fairly in all material respects the financial position of the Company as of the
date indicated and the results of its operations for the periods specified; said
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis.

o. The Company does not intend to conduct its business so as to be an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended, and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

p. The Company complies in all material respects with applicable privacy
provisions of the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”) and applicable
provisions of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of
2001, as amended (the “USA PATRIOT Act”).

q. Any and all printed sales literature or other materials that have been
approved in advance in writing by the Company and appropriate regulatory
agencies for use in the Offering (“Authorized Sales Materials”) prepared by the
Company and any of its affiliates (excluding the Dealer Manager) specifically
for use with potential investors in

 

3



--------------------------------------------------------------------------------

connection with the Offering, when used in conjunction with the Prospectus, did
not at the time provided for use, and, as to later provided materials, will not
at the time provided for use, include any untrue statement of a material fact
nor did they at the time provided for use, or, as to later provided materials,
will they, omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made and when read in conjunction with the Prospectus, not
misleading. If at any time any event occurs that is known to the Company as a
result of which such Authorized Sales Materials when used in conjunction with
the Prospectus would include an untrue statement of a material fact or, in view
of the circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Company will notify
the Dealer Manager thereof.

2. Covenants of the Company. The Company covenants and agrees with the Dealer
Manager that:

a. It will, at no expense to the Dealer Manager, furnish the Dealer Manager with
such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
It will similarly furnish to the Dealer Manager and others designated by the
Dealer Manager as many copies of the following documents as the Dealer Manager
may reasonably request: (a) the Prospectus in preliminary and final form and
every form of supplemental or amended prospectus; (b) this Agreement; and
(c) any other Authorized Sales Materials.

b. It will furnish such proper information and execute and file such documents
as may be necessary for the Company to qualify the Shares for offer and sale
under the securities laws of such jurisdictions as the Dealer Manager may
reasonably designate and will file and make in each year such statements and
reports as may be required. The Company will furnish to the Dealer Manager upon
request a copy of such papers filed by the Company in connection with any such
qualification.

c. It will: (a) use its best efforts to cause the Registration Statement to
become effective; (b) furnish copies of any proposed amendment or supplement of
the Registration Statement or Prospectus to the Dealer Manager; (c) file every
amendment or supplement to the Registration Statement or the Prospectus that may
be required by the SEC; and (d) if at any time the SEC shall issue any stop
order suspending the effectiveness of the Registration Statement, it will
promptly notify the Dealer Manager and, to the extent the Company determines
such action is in the best interests of the Company, use its commercially
reasonable efforts to obtain the lifting of such order.

d. If at any time when a Prospectus is required to be delivered under the
Securities Act any event occurs as a result of which, in the opinion of either
the Company or the Dealer Manager, the Prospectus would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in view of the circumstances under which they were
made, not misleading, the Company will promptly notify the Dealer Manager
thereof (unless the information shall have been received from the Dealer
Manager) and will effect the preparation of an amended or supplemental
Prospectus that will correct such statement or omission. The Company will then
promptly prepare such amended or supplemental Prospectus or Prospectuses as may
be necessary to comply with the requirements of Section 10 of the Securities
Act.

e. It will disclose a per share estimated value of the Shares and related
information in accordance with the requirements of FINRA Rule 2310(b)(5).

3. Obligations and Compensation of Dealer Manager.

a. The Company hereby appoints the Dealer Manager as its agent and principal
distributor for the purpose of selling for cash to the public up to the maximum
amount of Shares set forth in the Prospectus (subject to the Company’s right of
reallocation, as described in the Prospectus) through Dealers, all of whom shall
be members of FINRA. The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to sell, and cause the
Dealers to sell, the Shares on said terms and conditions set forth in the
Prospectus with respect to each Offering and any additional terms or conditions
specified in Schedule 2 to this Agreement, as it may be amended from time to
time. The Dealer Manager represents to the Company that it is a member in good
standing of FINRA and that it and its employees and representatives have all
required licenses and registrations to act under this Agreement. With respect to
the Dealer Manager’s participation in the distribution of the Shares in the
Offering, the Dealer Manager agrees to comply, and ensure that the Dealers
comply, in all material respects with the applicable requirements of the
Securities

 

4



--------------------------------------------------------------------------------

Act, the Rules and Regulations, the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated thereunder, and
all other state or federal laws, rules and regulations applicable to the
Offering and the sale of Shares, all applicable state securities or blue sky
laws and regulations, and the rules of FINRA applicable to the Offering, from
time to time in effect, including, without limitation, FINRA Rules 2040, 2111,
2310, 5110 and 5141.

b. The Dealer Manager shall comply, and require in the Selected Dealer Agreement
that the Dealers comply, with (a) the privacy standards and requirements of the
GLB Act; (b) the privacy standards and requirements of any other applicable
federal or state law; and (c) its own internal privacy policies and procedures,
each as may be amended from time to time.

c. Promptly after the initial Effective Date of the Registration Statement, the
Dealer Manager and the Dealers shall commence the offering of the Shares in the
Offering for cash to the public in jurisdictions in which the Shares are
registered or qualified for sale or in which such offering is otherwise
permitted. The Dealer Manager and the Dealers will immediately suspend or
terminate offering of the Shares upon request of the Company at any time and
will resume offering the Shares upon subsequent request of the Company.

d. Subject to volume discounts and other special circumstances described in or
otherwise provided in this Agreement and under the caption “Plan of
Distribution” in the Prospectus, which may be amended, restated or supplemented
from time to time, the Company will pay to the Dealer Manager selling
commissions in connection with sales of Class T, Class S and Class D Primary
Shares, as described in Schedule 2 to this Agreement. The applicable selling
commissions payable to the Dealer Manager will be paid substantially
concurrently with the execution by the Company of orders submitted by purchasers
of Class T, Class S and Class D Primary Shares and all or a portion of the
selling commissions may be reallowed by the Dealer Manager to the Dealers who
sold the Class T, Class S or Class D Primary Shares giving rise to such selling
commissions, as described more fully in the Selected Dealer Agreement entered
into with each such Dealer.

e. Subject to volume discounts and other special circumstances described in or
otherwise provided in this Agreement and under the caption “Plan of
Distribution” in the Prospectus, which may be amended and restated from time to
time, the Company will pay to the Dealer Manager dealer manager fees in
connection with sales of Class T Primary Shares, as described in Schedule 2 to
this Agreement. The applicable dealer manager fees payable to the Dealer Manager
will be paid substantially concurrently with the execution by the Company of
orders submitted by purchasers of Class T Primary Shares and all or a portion of
the dealer manager fees may be reallowed by the Dealer Manager to the Dealers
who sold the Class T Primary Shares giving rise to such dealer manager fees, as
described more fully in the Selected Dealer Agreement entered into with each
such Dealer.

f. Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended, restated or supplemented from time to time,
subject to the limitations set forth in Section 3.g. below, the Company will pay
to the Dealer Manager a stockholder servicing fee with respect to sales of
Class S and Class D Shares and an advisor stockholder servicing fee and a dealer
stockholder servicing fee with respect to Class T Shares, all as described
in Schedule 2 to this Agreement (the “Servicing Fee”). The Company will pay the
Servicing Fee to the Dealer Manager monthly in arrears. The Dealer Manager may
reallow all or a portion of the Servicing Fee to any Dealers who sold the
Class T, Class S or Class D Shares giving rise to a portion of such Servicing
Fee to the extent the Selected Dealer Agreement with such Dealer provides for
such a reallowance and such Dealer is in compliance with the terms of such
Selected Dealer Agreement related to such reallowance. Notwithstanding the
foregoing, subject to the terms of the Prospectus, at such time as the Dealer
who sold the Class T, Class S or Class D Shares giving rise to a portion of the
Servicing Fee is no longer the broker-dealer of record with respect to such
Class T, Class S or Class D Shares or that the Dealer no longer satisfies any or
all of the conditions in its Selected Dealer Agreement for the receipt of the
Servicing Fee, then Dealer’s entitlement to the Servicing Fees related to such
Class T, Class S or Class D Shares, as applicable, shall cease, and Dealer shall
not receive the Servicing Fee for any month in which Dealer is not eligible on
the last day of such month. Broker-dealer transfers will be made effective as of
the start of the first business day of a month.

Thereafter, such Servicing Fees may be reallowed to the then-current
broker-dealer of record of the Class T, Class S or Class D Shares, as
applicable, if any such broker-dealer of record has been designated (the
“Servicing Dealer”), to the extent such Servicing Dealer has entered into a
Selected Dealer Agreement or similar agreement with

 

5



--------------------------------------------------------------------------------

the Dealer Manager (“Servicing Agreement”), such Selected Dealer Agreement or
Servicing Agreement with the Servicing Dealer provides for such reallowance and
the Servicing Dealer is in compliance with the terms of such agreement related
to such reallowance. In this regard, all determinations will be made by the
Dealer Manager in good faith in its sole discretion. The Dealer is not entitled
to any Servicing Fee with respect to Class I Shares. The Dealer Manager may also
reallow some or all of the Servicing Fee to other broker-dealers who provide
services with respect to the Shares (who shall be considered additional
Servicing Dealers) pursuant to a Servicing Agreement with the Dealer Manager to
the extent such Servicing Agreement provides for such reallowance and such
additional Servicing Dealer is in compliance with the terms of such agreement
related to such reallowance, in accordance with the terms of such Servicing
Agreement.

g. The Dealer Manager shall cease receiving the Servicing Fee with respect to
any Class T Shares, Class S Shares or Class D Shares held in a stockholder’s
account at the end of the month in which the Dealer Manager, in conjunction with
the transfer agent, determines that total selling commissions, dealer manager
fees and Servicing Fees paid with respect to such Shares would exceed, in the
aggregate, 8.75% (or, solely in the case of Class T Shares, a lower limit as set
forth in the Selected Dealer Agreement between the Dealer Manager and the
applicable Dealer) of the gross proceeds from the sale of such Shares (including
the gross proceeds of any Shares issued under the DRIP with respect thereto). At
the end of such month, such Class T Shares, Class S Shares and Class D Shares
(and any Shares issued under the DRIP with respect thereto) held in a
stockholder’s account shall automatically convert without any action on the part
of the holder thereof into a number of Class I Shares (including any fractional
Shares) with an equivalent aggregate NAV as such Shares. In addition, the Dealer
Manager will cease receiving the Servicing Fee on Class T Shares, Class S Shares
and Class D Shares in connection with an Offering (i.e., pursuant to the
Registration Statement for such Offering) upon the earlier to occur of the
following: (i) a listing of Class I Shares, (ii) the merger or consolidation of
the Company with or into another entity or the sale or other disposition of all
or substantially all of the Company’s assets in each case in a transaction in
which the Company’s stockholders receive cash or shares listed on a national
stock exchange or (iii) the date following the completion of the primary portion
of such Offering on which, in the aggregate, underwriting compensation from all
sources in connection with such Offering, including selling commissions, dealer
manager fees, the Servicing Fee and other underwriting compensation, is equal to
ten percent (10%) of the gross proceeds from Primary Shares sold in such
Offering, as determined in good faith by the Dealer Manager in its sole
discretion. For purposes of this Agreement, the portion of the Servicing Fee
accruing with respect to Class T Shares, Class S Shares and Class D Shares of
the Company’s common stock issued (publicly or privately) by the Company during
the term of a particular Offering, and not issued pursuant to a prior Offering,
shall be underwriting compensation with respect to such particular Offering and
not with respect to any other Offering.

h. The terms of any reallowance of selling commissions, dealer manager fees and
the Servicing Fee shall be set forth in the Selected Dealer Agreement or
Servicing Agreement entered into with the Dealers or Servicing Dealers, as
applicable. The Company will not be liable or responsible to any Dealer or
Servicing Dealer for direct payment of commissions, or any reallowance of dealer
manager fees or the Servicing Fee to such Dealer or Servicing Dealer, it being
the sole and exclusive responsibility of the Dealer Manager for payment of
commissions or any reallowance of dealer manager fees or the Servicing Fee to
Dealers and Servicing Dealers. Notwithstanding the foregoing, at the discretion
of the Company, the Company may act as agent of the Dealer Manager by making
direct payment of commissions, dealer manager fees or Servicing Fees to Dealers
on behalf of the Dealer Manager without incurring any liability.

i. In addition to the other items of underwriting compensation set forth in this
Section 3, the Company or Starwood REIT Advisors, L.L.C. (the “Advisor”) shall
reimburse the Dealer Manager for all items of underwriting compensation
referenced in the Prospectus, to the extent the Prospectus indicates that they
will be paid by the Company or the Advisor, as applicable, and to the extent
permitted pursuant to prevailing rules and regulations of FINRA.

j. In addition to reimbursement as provided under Section 3.i., and subject to
prevailing rules and regulations of FINRA, the Company shall also pay directly
or reimburse the Dealer Manager for reasonable bona fide due diligence expenses
incurred by any Dealer as described in the Prospectus. The Dealer Manager shall
obtain from any Dealer and provide to the Company a detailed and itemized
invoice for any such due diligence expenses. Notwithstanding anything contained
herein to the contrary, no payments or reimbursements made by the Company with
respect to a particular Offering hereunder shall cause total organization and
offering expenses, defined under NASAA Guidelines (as defined in Section 4.a.
below) and FINRA rules, to exceed 15% of gross proceeds from such Offering.

 

6



--------------------------------------------------------------------------------

k. The Dealer Manager represents and warrants to the Company and each person and
firm that signs the Registration Statement that the information under the
caption “Plan of Distribution” in the Prospectus and all other information
furnished to the Company by the Dealer Manager in writing expressly for use in
the Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

l. The Dealer Manager and all Dealers will offer and sell the Shares at the
public offering prices per share as determined in accordance with the
Prospectus.

4. Indemnification.

a. To the extent permitted by the Company’s charter and the provisions of
Article II.G of the Statement of Policy Regarding Real Estate Investment Trusts
of the North American Securities Administrators Association, Inc. (the “NASAA
Guidelines”), and subject to the limitations below, the Company will indemnify
and hold harmless the Dealers and the Dealer Manager, their officers and
directors and each person, if any, who controls such Dealer or Dealer Manager
within the meaning of Section 15 of the Securities Act (the “Indemnified
Persons”) from and against any losses, claims, damages or liabilities
(“Losses”), joint or several, to which such Indemnified Persons may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Losses (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement of a material fact contained (i) in the Registration
Statement, the Prospectus, any preliminary prospectus used prior to the
effective date of the Registration Statement or any post-effective amendment or
supplement to any of them or (ii) in any blue sky application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof (any such application, document or information being
hereinafter called a “Blue Sky Application”) or (iii) in any Authorized Sales
Materials, or (b) the omission to state in the Registration Statement, the
Prospectus, any preliminary prospectus used prior to the effective date of the
Registration Statement or any post-effective amendment or supplement to any of
them or in any Blue Sky Application or Authorized Sales Materials a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Company will reimburse the Dealer Manager and each Indemnified Person of the
Dealer Manager for any legal or other expenses reasonably incurred by the Dealer
Manager or such Indemnified Person in connection with investigating or defending
such Loss.

Notwithstanding the foregoing provisions of this Section 4.a., the Company may
not indemnify or hold harmless the Dealer Manager, any Dealer or any of their
affiliates in any manner that would be inconsistent with the provisions to
Article II.G of the NASAA Guidelines. In particular, but without limitation, the
Company may not indemnify or hold harmless the Dealer Manager, any Dealer or any
of their affiliates for liabilities arising from or out of a violation of state
or federal securities laws, unless one or more of the following conditions are
met:

(i) There has been a successful adjudication on the merits of each count
involving alleged securities law violations;

(ii) Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or

(iii) A court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Commission and of the
published position of any state securities regulatory authority in which the
securities were offered as to indemnification for violations of securities laws.

Further notwithstanding the foregoing provisions of this Section 4.a., the
Company will not be liable in any such case to the extent that any such Loss or
expense arises out of or is based upon an untrue statement or omission

 

7



--------------------------------------------------------------------------------

made in reliance upon and in conformity with written information furnished
(x) to the Company by the Dealer Manager or (y) to the Company or the Dealer
Manager by or on behalf of any Dealer specifically for use in the Registration
Statement, the Prospectus, any preliminary prospectus used prior to the
effective date of the Registration Statement or any post-effective amendment or
supplement to any of them, any Blue Sky Application or any Authorized Sales
Materials, and, further, the Company will not be liable for the portion of any
Loss in any such case if it is determined that such Dealer or the Dealer Manager
was at fault in connection with such portion of the Loss, expense or action.

The foregoing indemnity agreement of this Section 4.a. is subject to the further
condition that, insofar as it relates to any untrue statement or omission made
in the Prospectus (or amendment or supplement thereto) that was eliminated or
remedied in any subsequent amendment or supplement thereto, such indemnity
agreement shall not inure to the benefit of an Indemnified Party from whom the
person asserting any Losses purchased the Shares that are the subject thereof,
if a copy of the Prospectus as so amended or supplemented was not sent or given
to such person at or prior to the time the subscription of such person was
accepted by the Company, but only if a copy of the Prospectus as so amended or
supplemented had been supplied to the Dealer Manager or the Dealer prior to such
acceptance.

b. The Dealer Manager will indemnify and hold harmless the Company, its officers
and directors (including any person named in the Registration Statement, with
his consent, as about to become a director), each other person who has signed
the Registration Statement and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act (the “Company Indemnified
Persons”), from and against any Losses to which any of the Company Indemnified
Persons may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions in respect thereof) arise out of
or are based upon (a) any untrue statement of a material fact contained (i) in
the Registration Statement, the Prospectus, any preliminary prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or (ii) in any Blue Sky Application or
(iii) in any Authorized Sales Materials; or (b) the omission to state in the
Registration Statement, the Prospectus, any preliminary prospectus used prior to
the effective date of the Registration Statement or any post-effective amendment
or supplement to any of them or in any Blue Sky Application or Authorized Sales
Materials a material fact required to be stated therein or necessary to make the
statements therein not misleading, provided that clauses (a) and (b) apply, to
the extent, but only to the extent, that such untrue statement or omission was
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Dealer Manager specifically for use with
reference to the Dealer Manager in the preparation of the Registration
Statement, the Prospectus, any preliminary prospectus used prior to the
effective date of the Registration Statement or any post-effective amendment or
supplement to any of them or in preparation of any Blue Sky Application or
Authorized Sales Materials; or (c) any use of sales literature not authorized or
approved by the Company or any use of “broker-dealer use only” materials with
members of the public by the Dealer Manager in the offer and sale of the Shares
or any use of sales literature in a particular jurisdiction if such material
bears a legend denoting that it is not to be used in connection with the sale of
Shares to members of the public in such jurisdiction; or (d) any untrue
statement made by the Dealer Manager or its representatives or agents or
omission to state a fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading in
connection with the offer and sale of the Shares; or (e) any material violation
of this Agreement; or (f) any failure to comply with applicable laws governing
privacy issues, money laundering abatement and anti-terrorist financing efforts,
including applicable rules of the SEC, FINRA and the USA PATRIOT Act; or (g) any
other failure to comply with applicable rules of FINRA or federal or state
securities laws and the rules and regulations promulgated thereunder. The Dealer
Manager will reimburse the aforesaid parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending such
Loss, expense or action. This indemnity agreement will be in addition to any
liability that the Dealer Manager may otherwise have.

c. Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager, each of their officers and directors (including any person named
in the Registration Statement, with his consent, as about to become a director),
each other person who has signed the Registration Statement and each person, if
any, who controls the Company or the Dealer Manager within the meaning of
Section 15 of the Securities Act (the “Dealer Indemnified Persons”) from and
against any Losses to which a Dealer Indemnified Person may become subject,
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon (a) any untrue
statement of a material fact contained (i) in the Registration Statement, the
Prospectus, any preliminary prospectus used prior to the effective date of the
Registration Statement or any post-effective amendment or supplement to any of
them or (ii) in any Blue Sky Application or (iii) in any Authorized Sales
Materials; or (b) the

 

8



--------------------------------------------------------------------------------

omission to state in the Registration Statement, the Prospectus, any preliminary
prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or in any Blue Sky
Application or Authorized Sales Materials a material fact required to be stated
therein or necessary to make the statements therein not misleading, provided
that clauses (a) and (b) apply, to the extent, but only to the extent, that such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished to the Company or the Dealer Manager by or on
behalf of the Dealer specifically for use with reference to the Dealer in the
preparation of the Registration Statement, the Prospectus, any preliminary
prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or in preparation of any
Blue Sky Application or Authorized Sales Materials; or (c) any use of sales
literature not authorized or approved by the Company or any use of
“broker-dealer use only” materials with members of the public by the Dealer in
the offer and sale of the Shares or any use of sales literature in a particular
jurisdiction if such material bears a legend denoting that it is not to be used
in connection with the sale of Shares to members of the public in such
jurisdiction; or (d) any untrue statement made by the Dealer or its
representatives or agents or omission to state a fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading in connection with the offer and sale of the Shares; or (e) any
material violation of this Agreement or the Selected Dealer Agreement entered
into between the Dealer Manager and the Dealer; or (f) any failure or alleged
failure to comply with all applicable laws, including, without limitation, laws
governing privacy issues, money laundering abatement and anti-terrorist
financing efforts, including applicable rules of the SEC, FINRA and the USA
PATRIOT Act; or (g) any other failure or alleged failure to comply with
applicable rules of FINRA or federal or state securities laws and the rules and
regulations promulgated thereunder. Each such Dealer will reimburse each Dealer
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss, expense or action.
This indemnity agreement will be in addition to any liability that such Dealer
may otherwise have.

d. Promptly after receipt by an indemnified party under this Section 4 of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 4, notify in writing the indemnifying party of the commencement thereof.
The failure of an indemnified party to so notify the indemnifying party will
relieve the indemnifying party from any liability under this Section 4 as to the
particular item for which indemnification is then being sought, but not from any
other liability that it may have to any indemnified party. In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled, to
the extent it may wish, jointly with any other indemnifying party similarly
notified, to participate in the defense thereof, with separate counsel. Such
participation shall not relieve such indemnifying party of the obligation to
reimburse the indemnified party for reasonable legal and other expenses (subject
to Section 4.e.) incurred by such indemnified party in defending itself, except
for such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought. Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party. Any indemnified party
shall not be bound to perform or refrain from performing any act pursuant to the
terms of any settlement of any claim or action effected without the consent of
such indemnified party.

e. The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obliged to pay legal expenses and fees
to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties are unable to agree on which law firm for which
expenses or fees will be reimbursable by the indemnifying party, then payment
shall be made to the first law firm of record representing an indemnified party
against the action or claim. Such law firm shall be paid only to the extent of
services performed by such law firm and no reimbursement shall be payable to
such law firm on account of legal services performed by another law firm.

f. The indemnity agreements contained in this Section 4 shall remain operative
and in full force and effect regardless of (a) any investigation made by or on
behalf of any Dealer, or any person controlling any Dealer or by or on behalf of
the Company, the Dealer Manager or any officer or director thereof, or by or on
behalf of any person

 

9



--------------------------------------------------------------------------------

controlling the Company or the Dealer Manager, (b) delivery of any Shares and
payment therefor, and (c) any termination of this Agreement. A successor of any
Dealer or of any of the parties to this Agreement, as the case may be, shall be
entitled to the benefits of the indemnity agreements contained in this
Section 4.

5. Survival of Provisions.

a. The respective agreements, representations and warranties of the Company and
the Dealer Manager set forth in this Agreement shall remain operative and in
full force and effect regardless of (a) any investigation made by or on behalf
of the Dealer Manager or any Dealer or any person controlling the Dealer Manager
or any Dealer or by or on behalf of the Company or any person controlling the
Company, and (b) the acceptance of any payment for the Shares.

b. The respective agreements of the Company and the Dealer Manager set forth in
Sections 3.d. through 3.j. and Sections 4 through 14 of this Agreement shall
remain operative and in full force and effect regardless of any termination of
this Agreement.

6. Applicable Law. The validity, interpretation and construction of this
Agreement shall be governed by, the laws of the State of New York; provided
however, that causes of action for violations of federal or state securities
laws shall not be governed by this Section. Venue for any action brought
hereunder shall lie exclusively in New York, New York.

7. Counterparts. This Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
Agreement.

8. Successors and Amendment.

a. This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors. Nothing in this
Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein. This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.

b. This Agreement may be amended by the written agreement of the Dealer Manager
and the Company.

c. Schedule 1 may be amended from time to time with the written consent of the
Company and the Dealer Manager. However, the addition or removal of Registration
Statements from Schedule 1 shall only apply prospectively and shall not affect
the respective agreements, representations and warranties of the Company and the
Dealer Manager prior to such amendments to Schedule 1. For the avoidance of
doubt, the parties acknowledge and agree that, upon the removal of a
Registration Statement from Schedule 1, the representations, warranties and
covenants in Sections 1 and 2 shall no longer continue to be made with respect
to the Offering, the Shares or the Prospectus relating to such Registration
Statement.

9. Term and Termination.

Any party to this Agreement shall have the right to terminate this Agreement on
60 days’ written notice or immediately upon notice to the other party in the
event that such other party shall have failed to comply with any material
provision hereof. Upon expiration or termination of this Agreement, (a) the
Company shall pay to the Dealer Manager all earned but unpaid compensation
and reimbursement for all incurred, accountable compensation to which the Dealer
Manager is or becomes entitled under Section 3 pursuant to the requirements of
that Section 3 at such times as such amounts become payable pursuant to the
terms of such Section 3, offset by any losses suffered by the Company or any
officer or director of the Company arising from the Dealer Manager’s breach of
this Agreement or an action that would otherwise give rise to an indemnification
claim against the Dealer Manager under Section 4.b. herein, and (b) the Dealer
Manager shall promptly deliver to the Company all records and documents in its
possession that relate to the Offering other than as required by law to be
retained by the Dealer Manager. Dealer Manager shall use its commercially
reasonable efforts to cooperate with the Company to accomplish an orderly
transfer of management of the Offering to a party designated by the Company.

 

10



--------------------------------------------------------------------------------

10. Confirmation. The Company hereby agrees and assumes the duty to confirm on
its behalf and on behalf of Dealers who sell the Shares all orders for purchase
of Shares accepted by the Company. Such confirmations will comply with the rules
of the SEC and FINRA, and will comply with applicable laws of such other
jurisdictions to the extent the Company is advised of such laws in writing by
the Dealer Manager.

11. Prospectus and Authorized Sales Materials. Dealer Manager agrees that it is
not authorized or permitted to give and will not give, any information or make
any representation concerning the Shares except as set forth in the Prospectus
and any Authorized Sales Materials. The Dealer Manager further agrees (a) not to
deliver any Authorized Sales Materials to any investor or prospective investor,
to any broker-dealer that has not entered into a Selected Dealer Agreement or
Servicing Agreement, or to any representatives or other associated persons of
such a broker-dealer, unless it is accompanied or preceded by the Prospectus as
amended and supplemented, (b) not to show or give to any investor or prospective
investor or reproduce any material or writing that is supplied to it by the
Company and marked “dealer only,” “financial advisor use only” or otherwise
bearing a legend denoting that it is not to be used in connection with the sale
of Shares to members of the public and (c) not to show or give to any investor
or prospective investor in a particular jurisdiction (and will similarly require
Dealers pursuant to the Selected Dealer Agreement) any material or writing that
is supplied to it by the Company if such material bears a legend denoting that
it is not to be used in connection with the sale of Shares to members of the
public in such jurisdiction. Dealer Manager, in its agreements with Dealers,
will include requirements and obligations of the Dealers similar to those
imposed upon the Dealer Manager pursuant to this section.

12. Suitability of Investors. The Dealer Manager, in its agreements with
Dealers, will require that the Dealers offer Shares only to persons who meet the
financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Company and will only make offers to
persons in the jurisdictions in which it is advised in writing that the Shares
are qualified for sale or that such qualification is not required. In offering
Shares, the Dealer Manager, in its agreements with Dealers, will require that
the Dealer comply with the provisions of all applicable rules and regulations
relating to suitability of investors, including, without limitation, the
provisions of Article III.C. of the NASAA Guidelines and any enhanced standard
of care applicable under Regulation Best Interest promulgated under the Exchange
Act. The Dealer Manager, in its agreements with Dealers, will require that the
Dealers shall sell Class D Shares and Class I Shares only to those persons who
are eligible to purchase such Shares as described in the Prospectus and only
through those Dealers who are authorized to sell such Shares. The Dealer
Manager, in its agreements with the Dealers, shall require the Dealers to
maintain, for at least six years, a record of the information obtained to
determine that an investor meets the financial qualification and suitability
standards imposed on the offer and sale of the Shares.

13. Submission of Orders. The Dealer Manager will require in its agreements with
each Dealer that each Dealer comply with the submission of orders procedures set
forth in the form of Selected Dealer Agreement attached as “Exhibit A” to this
Agreement. To the extent the Dealer Manager is involved in the distribution
process other than through a Dealer, the Dealer Manager will comply with such
submission of orders procedures, and will require each person desiring to
purchase Shares in the Offering to complete and execute a subscription agreement
in the form filed as an appendix to the Prospectus (a “Subscription Agreement”)
in the form provided by the Company to the Dealer Manager for use in connection
with the Offering and to deliver to the Dealer Manager or as otherwise directed
by the Dealer Manager such completed and executed Subscription Agreement
together with a check or wire transfer (“instrument of payment”) in the amount
of such person’s purchase, which must be at least the minimum purchase amount
set forth in the Prospectus. Subscription Agreements and instruments of payment
will be transmitted by the Dealer Manager to the escrow agent described in the
Prospectus and Subscription Agreement for any Offering in which there is a
Minimum Offering that has not yet been satisfied or, after any such Minimum
Offering is satisfied or if no such Minimum Offering is applicable to an
Offering, to the Company, as soon as practicable, but in any event by the end of
the second business day following receipt by the Dealer Manager. If the Dealer
Manager receives a Subscription Agreement or instrument of payment not
conforming to the instructions set forth in the form of Selected Dealer
Agreement, the Dealer Manager shall return such Subscription Agreement and
instrument of payment directly to such subscriber not later than the end of the
next business day following its receipt. Instruments of payment of rejected
subscribers will be promptly returned to such subscribers.

 

11



--------------------------------------------------------------------------------

14. Notice. Notices and other writings contemplated by this Agreement shall be
delivered via (i) hand, (ii) first class registered or certified mail, postage
prepaid, return receipt requested, (iii) a nationally recognized overnight
courier or (iv) electronic mail. All such notices shall be addressed, as
follows:

 

If to the Dealer Manager:    Starwood Capital, L.L.C.    Attn: Matthew Guttin   
591 West Putnam Avenue
Greenwich, CT 06830    Email: mguttin@starwood.com If to the Company:   
Starwood Real Estate Income Trust, Inc.    Attn: John McCarthy   

1601 Washington Avenue
Suite 800

Miami Beach, FL 33139

   Email: jmccarthy@starwood.com    With a copy to:    Starwood Real Estate
Income Trust, Inc.    Attn: Sean Harris   

1601 Washington Avenue
Suite 800

Miami Beach, FL 33139

   Email: sharris@starwood.com

 

12



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

 

Very truly yours, STARWOOD REAL ESTATE INCOME TRUST, INC. By:  

/s/ John McCarthy

Name:   John McCarthy Title:   Chief Executive Officer and President

 

Accepted and agreed to as of the
date first above written: STARWOOD CAPITAL, L.L.C. By:  

/s/ Matthew Guttin

Name:   Matthew Guttin Title:   Chief Compliance Officer

 

Signature Page to Amended and Restated Dealer Manager Agreement



--------------------------------------------------------------------------------

Schedule 1

Registration Statement(s)

1.    Registration Statement on Form S-11, Registration No. 333-220997.



--------------------------------------------------------------------------------

Schedule 2

Compensation

 

I.

Selling Commissions

Subject to certain Dealers’ right to retain selling commissions as described in
the Selected Dealer Agreement, the Company will pay to the Dealer Manager
selling commissions in the amount of (a) up to 3.0% of the transaction price per
share of each Class T Primary Share sold; however, such amount may vary pursuant
to the Selected Dealer Agreement with certain Dealers, provided that the sum of
upfront selling commissions and dealer manager fees shall not exceed 3.5% of the
transaction price of each Class T Primary Share sold, (b) up to 3.5% of the
transaction price per share of each Class S Primary Share sold and (c) up to
1.5% of the transaction price per share of each Class D Primary Share sold.

The Company will not pay to the Dealer Manager any selling commissions in
respect of the purchase of any Class I Primary Shares or DRIP Shares.

 

II.

Dealer Manager Fees

The Company will pay to the Dealer Manager dealer manager fees in the amount of
up to 0.5% of the transaction price per share of each Class T Primary Share
sold; however, such amount may vary pursuant to the Selected Dealer Agreement
with certain Dealers, provided that the sum of upfront selling commissions and
dealer manager fees shall not exceed 3.5% of the transaction price of each
Class T Primary Share sold.

The Company will not pay to the Dealer Manager any dealer manager fees in
respect of the purchase of any Class S Primary Shares, Class D Primary Shares,
Class I Primary Shares or DRIP Shares.

 

III.

Servicing Fee

The Company will pay to the Dealer Manager a Servicing Fee with respect to
outstanding Class T Shares that is paid monthly in an amount equal to 0.85% per
annum of the aggregate NAV of the outstanding Class T Shares, consisting of an
advisor stockholder servicing fee of 0.65% per annum and a dealer stockholder
servicing fee of 0.20% per annum; however, such fees may vary pursuant to the
Selected Dealer Agreement with certain Dealers, provided that the sum of the
advisor stockholder servicing fee and dealer stockholder servicing fee shall
always equal 0.85% per annum.

The Company will pay to the Dealer Manager a Servicing Fee with respect to
outstanding Class S Shares that is paid monthly in an amount equal to 0.85% per
annum of the aggregate NAV of the outstanding Class S Shares.

The Company will pay to the Dealer Manager a Servicing Fee with respect to
Class D Shares that is paid monthly in an amount equal to 0.25% per annum of the
aggregate NAV of the outstanding Class D Shares.

The Company will not pay the Dealer Manager a Servicing Fee with respect to
Class I Shares.



--------------------------------------------------------------------------------

Exhibit A

FORM OF

SELECTED DEALER AGREEMENT

Ladies and Gentlemen:

Starwood Capital, L.L.C., as the dealer manager (“Dealer Manager”) for Starwood
Real Estate Income Trust, Inc., a Maryland corporation (the “Company”), invites
you (“Dealer”) to participate in the distribution of shares of common stock,
$0.01 par value per share, of the Company (“Common Stock”) subject to the
following terms:

 

  I.

Dealer Manager Agreement

The Dealer Manager has entered into an Amended and Restated Dealer Manager
Agreement (the “Dealer Manager Agreement”) with the Company date February 3,
2020, attached hereto as Exhibit “A.” Except as otherwise specifically stated
herein, all terms used in this Selected Dealer Agreement (this “Agreement”) have
the meanings provided in the Dealer Manager Agreement.

As described in the Dealer Manager Agreement, the Company has filed one or more
registration statements with the SEC that are listed on Schedule 1 to the Dealer
Manager Agreement (each, a “Registration Statement”), which Schedule 1 may be
amended from time to time with the written consent of the Company and the Dealer
Manager. Any new Registration Statement will be added to Schedule 1 upon its
initial effectiveness with the SEC. Each Registration Statement shall register
an ongoing offering (each, an “Offering”) of Common Stock, which may consist of
Class T, Class S, Class D and Class I shares of Common Stock (the “Shares”).

Notwithstanding the foregoing, if any new Registration Statement is added to
Schedule 1 to the Dealer Manager Agreement, the Dealer Manager will give Dealer
written notice of such addition. Schedule 1 to the Dealer Manager Agreement may
be amended from time to time with the written consent of the Company and the
Dealer Manager. However, the addition or removal of Registration Statements from
Schedule 1 to the Dealer Manager Agreement shall only apply prospectively and
shall not affect the respective agreements, representations and warranties of
the Company, the Dealer Manager and Dealer prior to such amendments to Schedule
1 to the Dealer Manager Agreement. It is possible that more than one
Registration Statement may be listed on Schedule 1 during times of transition
from one Registration Statement to another, during which time offers or sales
may be made pursuant to either Registration Statement. In such event, the Dealer
Manager shall (a) communicate to Dealer details about the transition from one
Registration Statement to the next, including when sales may be made pursuant to
the most recent Registration Statement and when sales will cease pursuant to the
older Registration Statement and (b) provide Dealer with sufficient copies of
the appropriate Prospectus and other offering materials in order to continue to
make offers and sales throughout such transition period.

In this Agreement, unless explicitly stated otherwise, “the Registration
Statement” means, at any given time, each of the registration statements listed
on Schedule 1 to the Dealer Manager Agreement, as such Schedule 1 to the Dealer
Manager Agreement may be amended from time to time, as each such registration
statement is finally amended and revised at the effective date of the
registration statement (including at the effective date of any post-effective
amendment thereto). In this Agreement, unless explicitly stated otherwise, “the
Offering” means, at any given time, an offering covered by a Registration
Statement and “Shares” means the Shares being offered in an Offering. In this
Agreement, unless explicitly stated otherwise, any references to the
Registration Statement, the Offering, the Shares or the Prospectus with respect
to each other shall mean only those that are all related to the same
Registration Statement.

By your acceptance of this Agreement, you will become one of the Dealers
referred to in the Dealer Manager Agreement between the Company and the Dealer
Manager and will be entitled and subject to the indemnification provisions
contained in the Dealer Manager Agreement, including the provisions of Section 4
of the Dealer Manager Agreement wherein the Dealers severally agree to indemnify
and hold harmless the Company, the Dealer Manager and each officer and director
thereof, and each person, if any, who controls the Company or the Dealer Manager
within the meaning of the Securities Act.



--------------------------------------------------------------------------------

Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus. Nothing in this Agreement shall
be deemed or construed to make Dealer an employee, agent, representative or
partner of the Dealer Manager or of the Company, and Dealer is not authorized to
act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and in the Authorized Sales
Materials.

 

  II.

Submission of Orders

Each person desiring to purchase Shares in the Offering will be required to
complete and execute a Subscription Agreement and to deliver to Dealer such
completed and executed Subscription Agreement together with a check or wire
transfer (“instrument of payment”) in the amount of such person’s purchase,
which must be at least the minimum purchase amount set forth in the Prospectus.
Those persons who purchase Shares will be instructed by Dealer to make their
instruments of payment payable to or for the benefit of “Starwood Real Estate
Income Trust, Inc.” Purchase orders that include a completed and executed
Subscription Agreement in good order and instruments of payment received by the
Company at least five (5) business days prior to the last business day of the
month (unless waived by the Dealer Manager) will be executed as of the first
calendar day of the next month (based on the prior month’s transaction price).
Subscribers may not submit an initial purchase order until at least five
(5) business days after the date on which the subscriber receives a copy of the
Prospectus.

If Dealer receives a Subscription Agreement or instrument of payment not
conforming to the foregoing instructions, Dealer shall return such Subscription
Agreement and instrument of payment directly to such subscriber not later than
the end of the next business day following its receipt. Subscription Agreements
and instruments of payment received by Dealer that conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the methods
described in this Section II. Transmittal of received investor funds will be
made in accordance with the procedures set forth below.

Where, pursuant to Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which Subscription
Agreements and instruments of payment are received from subscribers,
Subscription Agreements and instruments of payment will be transmitted by the
end of the next business day following receipt by Dealer to the Company or its
agent as set forth in the Subscription Agreement or as otherwise directed by the
Company.

Where, pursuant to Dealer’s internal supervisory procedures, final internal
supervisory review is conducted at a different location, Subscription Agreements
and instruments of payment will be transmitted by the end of the next business
day following receipt by Dealer to the office of Dealer conducting such final
internal supervisory review (the “Final Review Office”). The Final Review Office
will, by the end of the next business day following receipt by the Final Review
Office, transmit such Subscription Agreements and instruments of payment to the
Company or its agent as set forth in the Subscription Agreement or as otherwise
directed by the Company.

 

  III.

Pricing

Except as otherwise provided in the Prospectus, which may be amended or
supplemented from time to time, the Primary Shares shall be offered to the
public at a purchase price payable in cash generally equal to the Company’s
prior month’s net asset value (“NAV”) per share applicable to the class of
Shares being purchased (as calculated in accordance with the procedures
described in the Prospectus), or at a different offering price made available to
investors in cases where the Company believes there has been a material change
to the NAV per Share since the end of the prior month, plus in either case any
applicable selling commissions and dealer manager fees. For stockholders who
participate in the Company’s distribution reinvestment plan (“DRIP”), the cash
distributions attributable to the class of shares that each stockholder owns
will be automatically re-invested in additional shares of the same class. The
DRIP Shares will be issued and sold to stockholders of the Company at a purchase
price equal to the then-current Primary Share offering price per share before
any applicable selling commissions and dealer manager fees (“transaction price”)
of the applicable class of Shares on the date the distribution is payable.
Except as otherwise indicated in the Prospectus or in any letter or memorandum
sent to Dealer by the Company or the Dealer Manager, a minimum initial purchase
of (i) $2,500 in Class T, Class S or Class D Shares and (ii) $1,000,000 in
Class I Shares is required, and additional investments may be made in cash in
minimal increments of at least $500 in Shares, unless waived by the Dealer
Manager. The Shares are nonassessable.

 

2



--------------------------------------------------------------------------------

  IV.

Dealer’s Compensation

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended or supplemented from time to time, as
compensation for completed sales and ongoing stockholder services rendered by
Dealer hereunder, Dealer is entitled, on the terms and subject to the conditions
herein, to the compensation set forth on Schedule I hereto, which compensation
reflects the payment of all or a portion of the selling commissions, dealer
manager fees and Servicing Fees received by the Dealer Manager in connection
with Shares sold by Dealer or Shares owned by stockholders to whom Dealer
performs ongoing stockholder services, as applicable.

 

  V.

Representations, Warranties and Covenants of Dealer

In addition to the representations and warranties found elsewhere in this
Agreement, Dealer represents, warrants and agrees that:

(i)    Dealer is duly organized and existing and in good standing under the laws
of the state, commonwealth or other jurisdiction in which Dealer is organized.

(ii)    Dealer is empowered under applicable laws and by Dealer’s organizational
documents to enter into this Agreement and perform all activities and services
of Dealer provided for herein and that there are no impediments, prior or
existing, or regulatory, self-regulatory, administrative, civil or criminal
matters affecting Dealer’s ability to perform under this Agreement.

(iii)    The execution, delivery and performance of this Agreement; the
incurrence of the obligations set forth herein; and the consummation of the
transactions contemplated herein, including the issuance and sale of the Shares,
will not constitute a breach of, or default under, any agreement or instrument
by which Dealer is bound, or to which any of its assets are subject, or any
order, rule, or regulation applicable to it of any court, governmental body, or
administrative agency having jurisdiction over it.

(iv)    All requisite actions have been taken to authorize Dealer to enter into
and perform this Agreement.

(v)    Dealer shall promptly notify Dealer Manager in writing of any written
claim or complaint or any enforcement action or other proceeding with respect to
Shares offered hereunder against Dealer or its principals, affiliates, officers,
directors, employees or agents, or any person who controls Dealer, within the
meaning of Section 15 of the Securities Act.

(vi)    Dealer will not sell or distribute Shares or otherwise make any such
Shares available in any jurisdiction outside of the United States unless Dealer
receives prior written consent from Dealer Manager.

(vii)    Dealer acknowledges that the Dealer Manager will enter into similar
agreements with other broker-dealers, which does not require the consent of
Dealer.

(vii)    Dealer has policies and procedures to ensure compliance with FINRA Rule
2030 and is currently in compliance with FINRA Rule 2030. Moreover, Dealer
represents that neither Dealer nor any of its Covered Associates has made,
directly or indirectly, any contributions that prohibit Dealer from engaging in
solicitation activities for compensation under FINRA Rule 2030 (a “Triggering
Contribution”). Dealer hereby agrees that neither it nor its Covered Associates
will make a Triggering Contribution or violate FINRA Rule 2030 while engaged
hereunder. If Dealer breaches this provision and becomes aware of a Triggering
Contribution or a violation of FINRA Rule 2030, Dealer shall promptly provide
written notice to the Dealer Manager of the nature of the ban or violation. As
used herein, “Covered Associate” means ay (i) general partner, managing member
or executive officer of Dealer, as well as any person with a similar status or
function, (ii) any associated person of Dealer who engages in distribution or
solicitation activities with a government entity, (iii) any associated person of
Dealer who supervises, directly or indirectly, the government entity
distribution or solicitation activities of a person in (ii) above, and (iv) any
political action committee controlled by Dealer or one of its Covered
Associates.

 

3



--------------------------------------------------------------------------------

  VI.

Right to Reject Orders or Cancel Sales

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order for any reason or no reason including, without
limitation, orders not accompanied by an executed Subscription Agreement in good
order or without the required instrument of payment in full payment for the
Shares. Issuance and delivery of the Shares will be made only after actual
receipt of payment therefor. If any check is not paid upon presentment, or if
the Company is not in actual receipt of clearinghouse funds or cash, certified
or cashier’s check or the equivalent in payment for the Shares, the Company
reserves the right to cancel the sale without notice.

In the event that the Dealer Manager has reallowed any selling commission or
dealer manager fee to Dealer for the sale of one or more Shares and the
subscription is rejected, canceled or rescinded for any reason as to one or more
of the Shares covered by such subscription, Dealer shall pay the amount
specified to the Dealer Manager within ten (10) days following mailing of notice
to Dealer by the Dealer Manager stating the amount owed as a result of rescinded
or rejected subscriptions. Further, if Dealer has retained selling commissions
in connection with an order that is subsequently rejected, canceled or rescinded
for any reason, Dealer agrees to return to the subscriber any selling commission
theretofore retained by Dealer with respect to such order within three (3) days
following mailing of notice to Dealer by the Dealer Manager stating the amount
owed as a result of rescinded or rejected subscriptions. If Dealer fails to pay
any such amounts, the Dealer Manager shall have the right to offset such amounts
owed against future compensation due and otherwise payable to Dealer (it being
understood and agreed that such right to offset shall not be in limitation of
any other rights or remedies that the Dealer Manager may have in connection with
such failure).

 

  VII.

Prospectus and Authorized Sales Materials; Compliance with Laws

Dealer is not authorized or permitted to give, and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and any Authorized Sales Materials. The Dealer Manager will
supply Dealer with reasonable quantities of the Prospectus, any supplements
thereto and any amended Prospectus, as well as any Authorized Sales Materials,
for delivery to investors, and Dealer will deliver a copy of the Prospectus and
all supplements thereto and any amended Prospectus to each investor to whom an
offer is made prior to or simultaneously with the first solicitation of an offer
to sell the Shares to an investor. Dealer agrees that it will not send or give
any supplement to the Prospectus or any Authorized Sales Materials to an
investor unless it has previously sent or given a Prospectus and all previous
supplements thereto and any amended Prospectus to that investor or has
simultaneously sent or given a Prospectus and all previous supplements thereto
and any amended Prospectus with such supplement to the Prospectus or Authorized
Sales Materials. Dealer agrees that it will not show or give to any investor or
prospective investor or reproduce any material or writing that is supplied to it
by the Dealer Manager and marked “dealer only,” “financial advisor use only” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public. Dealer agrees that it will not show
or give to any investor or prospective investor in a particular jurisdiction any
material or writing that is supplied to it by the Dealer Manager if such
material bears a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public in such jurisdiction. Dealer agrees
that it will not use in connection with the offer or sale of Shares any material
or writing that relates to another company supplied to it by the Company or the
Dealer Manager bearing a legend that states that such material may not be used
in connection with the offer or sale of any securities other than the company to
which it relates. Dealer further agrees that it will not use in connection with
the offer or sale of Shares any materials or writings which have not been
previously approved by the Dealer Manager or the Company in writing. Dealer
agrees, if the Dealer Manager so requests, to furnish a copy of any revised
preliminary Prospectus to each person to whom it has furnished a copy of any
previous preliminary Prospectus, and further agrees that it will itself mail or
otherwise deliver all preliminary and final Prospectuses required for compliance
with the provisions of Rule 15c2-8 under the Exchange Act. Regardless of the
termination of this Agreement, Dealer will deliver a Prospectus in transactions
in the Shares for a period of 90 days from the effective date of the
Registration Statement or such longer period as may be required by the Exchange
Act.

On becoming a Dealer, and in offering and selling Shares, Dealer agrees to
comply with all the applicable requirements imposed upon it under (a) the
Securities Act, the Exchange Act and the rules and regulations of the SEC
promulgated under both such acts, (b) all applicable state securities laws and
regulations as from time to time in effect, (c) any other state, federal,
foreign and other laws and regulations applicable to the Offering, the sale of
Shares or the activities of Dealer pursuant to this Agreement, including without
limitation the privacy standards and requirements

 

4



--------------------------------------------------------------------------------

of state and federal laws, including the Gramm-Leach-Bliley Act of 1999 (the
“GLB Act”), and the laws governing money laundering abatement and anti-terrorist
financing efforts, including the applicable rules of the SEC and FINRA, the Bank
Secrecy Act, as amended, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
Act) of 2001, as amended (the “USA PATRIOT Act”), and regulations administered
by the Office of Foreign Asset Control at the Department of the Treasury, and
(d) this Agreement and the Prospectus as amended and supplemented. With respect
to Dealer’s use of electronic delivery of offering documents or subscription
agreements and electronic signatures, Dealer agrees to comply with the
applicable requirements of the Statement of Policy Regarding Use of Electronic
Offering Documents and Electronic Signatures of the North American Securities
Administrators Association, Inc. (“NASAA”), as adopted by the NASAA membership
on May 8, 2017, as well as the Electronic Signatures in Global and National
Commerce Act and the Uniform Electronic Transactions Act referred to therein,
each as may be amended from time to time. Notwithstanding the termination of
this Agreement or the payment of any amount to Dealer, Dealer agrees to pay
Dealer’s proportionate share of any claim, demand or liability asserted against
Dealer and the other Dealers on the basis that such Dealers or any of them
constitute an association, unincorporated business or other separate entity,
including in each case such Dealer’s proportionate share of any expenses
incurred in defending against any such claim, demand or liability.

 

  VIII.

License and Association Membership

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer is a properly registered or licensed
broker-dealer, duly authorized to sell Shares under federal and state securities
laws and regulations, and foreign laws, if applicable, and in all states or
jurisdictions where it offers or sells Shares, and that it is a member in good
standing of FINRA. This Agreement shall automatically terminate if Dealer ceases
to be a member in good standing of FINRA. Dealer agrees to notify the Dealer
Manager immediately if Dealer ceases to be a member in good standing of FINRA.
Dealer also hereby agrees to abide by the Rules of FINRA, including but not
limited to FINRA Rules 2040, 2111, 2121, 2310, 5110 and 5141.

 

  IX.

Limitation of Offer; Suitability

Dealer will offer Shares (both at the time of an initial subscription and at the
time of any additional subscription, including initial enrollments and increased
participations in the DRIP) only to persons who meet the financial
qualifications and suitability standards set forth in the Prospectus or in any
suitability letter or memorandum sent to it by the Company or the Dealer Manager
and will only make offers to persons in the jurisdictions in which it is advised
in writing by the Dealer Manager that the Shares are qualified for sale or that
such qualification is not required and in which Dealer has all required licenses
and registrations to offer Shares in such jurisdictions. In offering Shares,
Dealer will comply with the provisions of the Rules set forth in the FINRA
Manual, as well as all other applicable rules and regulations relating to
suitability of investors, including without limitation, the provisions of
Article III.C and Article III.E.1 of the NASAA Statement of Policy Regarding
Real Estate Investment Trusts, as adopted by the NASAA membership on May 7, 2007
(the “NASAA Guidelines”) and any enhanced standard of care applicable under
Regulation Best Interest promulgated under the Exchange Act. Nothing contained
in this section shall be construed to relieve Dealer of its suitability
obligations under FINRA Rule 2111 or FINRA Rule 2310. Dealer will sell Class T,
Class S, Class D and Class I Shares only to the extent approved by the Dealer
Manager as set forth on Schedule I to this Agreement, and to the extent approved
to sell Class D and Class I Shares pursuant to this Agreement, sell such Shares
only to those persons who are eligible to purchase Class D and Class I Shares as
described in the Prospectus. Nothing contained in this Agreement shall be
construed to impose upon the Company or the Dealer Manager the responsibility of
assuring that prospective investors meet the suitability standards in accordance
with the terms and provisions of the Prospectus. Dealer shall not purchase any
Shares for a discretionary account without obtaining the prior written approval
of Dealer’s customer and such customer’s completed and executed Subscription
Agreement. Dealer agrees to comply with the record-keeping requirements imposed
by (a) federal and state securities laws and the rules and regulations
thereunder, (b) the applicable rules of FINRA and (c) the NASAA Guidelines,
including the requirement to maintain records (the “Suitability Records”) of the
information used to determine that an investment in Shares is suitable and
appropriate for each subscriber for a period of six years from the date of the
sale of the Shares. Dealer further agrees to make the Suitability Records
available to the Dealer Manager and the Company upon request and to make them
available to representatives of the SEC and FINRA and applicable state
securities administrators upon Dealer’s receipt of a subpoena or other
appropriate document request from such agency.

 

5



--------------------------------------------------------------------------------

  X.

Disclosure Review; Confidentiality of Information

Dealer agrees that it shall have reasonable grounds to believe, based on the
information made available to it through the Prospectus or other materials, that
all material facts are adequately and accurately disclosed in the Prospectus and
provide a basis for evaluating the Shares. In making this determination, Dealer
shall evaluate, at a minimum, items of compensation, physical properties, tax
aspects, financial stability and experience of the sponsor, conflicts of
interest and risk factors, and appraisals and other pertinent reports. If Dealer
relies upon the results of any inquiry conducted by another member or members of
FINRA, Dealer shall have reasonable grounds to believe that such inquiry was
conducted with due care, that the member or members conducting or directing the
inquiry consented to the disclosure of the results of the inquiry and that the
person who participated in or conducted the inquiry is not the Dealer Manager or
a sponsor or an affiliate of the sponsor of the Company.

It is anticipated that (i) Dealer and Dealer’s officers, directors, managers,
employees, owners, members, partners, home office diligence personnel or other
agents of Dealer that are conducting a due diligence inquiry on behalf of Dealer
and (ii) persons or committees, as the case may be, responsible for determining
whether Dealer will participate in the Offering ((i) and (ii) are collectively,
the “Diligence Representatives”) either have previously or will in the future
have access to certain Confidential Information (defined below) pertaining to
the Company, the Dealer Manager, Starwood REIT Advisors, L.L.C. (the “Advisor”)
or their respective affiliates. For purposes hereof, “Confidential Information”
shall mean and include: (i) trade secrets concerning the business and affairs of
the Company, the Dealer Manager, the Advisor, or their respective affiliates;
(ii) confidential data, know-how, current and planned research and development,
current and planned methods and processes, marketing lists or strategies, slide
presentations, business plans, however documented, belonging to the Company, the
Dealer Manager, the Advisor, or their respective affiliates; (iii) information
concerning the business and affairs of the Company, the Dealer Manager, the
Advisor, or their respective affiliates (including, without limitation,
historical financial statements, financial projections and budgets,
investment-related information, models, budgets, plans, and market studies,
however documented; (iv) any information marked or designated “Confidential—For
Due Diligence Purposes Only”; and (v) any notes, analysis, compilations,
studies, summaries and other material containing or based, in whole or in part,
on any information included in the foregoing. Dealer agrees to keep, and to
cause its Diligence Representatives to keep, all such Confidential Information
strictly confidential and to not use, distribute or copy the same except in
connection with Dealer’s due diligence inquiry. Dealer agrees to not disclose,
and to cause its Diligence Representatives not to disclose, such Confidential
Information to the public, or to Dealer’s sales staff, financial advisors, or
any person involved in selling efforts related to the Offering or to any other
third party and agrees not to use the Confidential Information in any manner in
the offer and sale of the Shares. Dealer further agrees to use all reasonable
precautions necessary to preserve the confidentiality of such Confidential
Information, including, but not limited to (a) limiting access to such
information to persons who have a need to know such information only for the
purpose of Dealer’s due diligence inquiry and (b) informing each recipient of
such Confidential Information of Dealer’s confidentiality obligation. Dealer
acknowledges that Dealer or its Diligence Representatives may previously have
received Confidential Information in connection with preliminary due diligence
on the Company, and agrees that the foregoing restrictions shall apply to any
such previously received Confidential Information. Dealer acknowledges that
Dealer or its Diligence Representatives may in the future receive Confidential
Information either in individual or collective meetings or telephone calls with
the Company, and agrees that the foregoing restrictions shall apply to any
Confidential Information received in the future through any source or medium.
Dealer acknowledges the restrictions and limitations of Regulation F-D
promulgated by the SEC and agrees that the foregoing restrictions are necessary
and appropriate in order for the Company to comply therewith. Notwithstanding
the foregoing, Confidential Information may be disclosed (a) if approved in
writing for disclosure by the Company or the Dealer Manager, (b) pursuant to a
subpoena or as required by law, or (c) as required by regulation, rule, order or
request of any governing or self-regulatory organization (including the SEC or
FINRA), provided that Dealer shall notify the Dealer Manager in advance if
practicable under the circumstances of any attempt to obtain Confidential
Information pursuant to provisions (b) and (c).

 

  XI.

Dealer’s Compliance with Anti-Money Laundering Rules and Regulations

Dealer hereby represents that it has complied and will comply with Section 326
of the USA PATRIOT Act and the implementing rules and regulations promulgated
thereunder in connection with broker/dealers’ anti-money laundering obligations.
Dealer hereby represents that it has adopted and implemented, and will maintain
a written anti-money laundering compliance program (“AML Program”) including,
without limitation, anti-money laundering

 

6



--------------------------------------------------------------------------------

policies and procedures relating to customer identification in compliance with
applicable laws and regulations, including federal and state securities laws,
applicable rules of FINRA, and the USA PATRIOT Act and the implementing rules
and regulations promulgated thereunder. In accordance with these applicable laws
and regulations and its AML Program, Dealer agrees to verify the identity of its
new customers; to maintain customer records; and to check the names of new
customers against government watch lists, including the Office of Foreign Asset
Control’s (OFAC) list of Specially Designated Nationals and Blocked Persons.
Additionally, Dealer will monitor account activity to identify patterns of
unusual size or volume, geographic factors and any other “red flags” described
in the USA PATRIOT Act as potential signals of money laundering or terrorist
financing. Dealer will submit to the Financial Crimes Enforcement Network any
required suspicious activity reports about such activity and further will
disclose such activity to applicable federal and state law enforcement when
required by law. Upon request by the Dealer Manager at any time, Dealer hereby
agrees to furnish (a) a copy of its AML Program to the Dealer Manager for
review, and (b) a copy of the findings and any remedial actions taken in
connection with Dealer’s most recent independent testing of its AML Program.
Dealer agrees to notify the Dealer Manager immediately if Dealer is subject to a
FINRA disclosure event or fine from FINRA related to its AML Program.

 

  XII.

Privacy

Dealer agrees to abide by and comply in all respects with (a) the privacy
standards and requirements of the GLB Act and applicable regulations promulgated
thereunder, (b) the privacy standards and requirements of any other applicable
federal or state law, including the Fair Credit Reporting Act (“FCRA”) and
(c) its own internal privacy policies and procedures, each as may be amended
from time to time.

The parties hereto acknowledge that from time to time, Dealer may share with the
Company and the Company may share with Dealer nonpublic personal information (as
defined under the GLB Act) of customers of Dealer. This nonpublic personal
information may include, but is not limited to a customer’s name, address,
telephone number, social security number, account information and personal
financial information. Dealer shall only be granted access to such nonpublic
personal information of each of its customers that pertains to the period or
periods during which Dealer served as the broker-dealer of record for such
customer’s account. Dealer, the Dealer Manager and the Company shall not
disclose nonpublic personal information of any customers who have opted out of
such disclosures, except (a) to service providers (when necessary and as
permitted under the GLB Act), (b) to carry out the purposes for which one party
discloses such nonpublic personal information to another party under this
Agreement (when necessary and as permitted under the GLB Act) or (c) as
otherwise required by applicable law. Any nonpublic personal information that
one party receives from another party shall be subject to the limitations on
usage described in this Section XII. Except as expressly permitted under the
FCRA, Dealer agrees that it shall not disclose any information that would be
considered a “consumer report” under the FCRA.

Dealer shall be responsible for determining which customers have opted out of
the disclosure of nonpublic personal information by periodically reviewing and,
if necessary, retrieving a list of such customers (the “List”) to identify
customers that have exercised their opt-out rights. In the event Dealer, the
Dealer Manager or the Company expects to use or disclose nonpublic personal
information of any customer for purposes other than as set forth in this Section
XII, it must first consult the List to determine whether the affected customer
has exercised his or her opt-out rights. The use or disclosure of any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures, except as set forth in this Section XII, shall be
prohibited.

Dealer shall implement commercially reasonable measures in compliance with
industry best practices designed (a) to assure the security and confidentiality
of nonpublic personal information of all customers; (b) to protect such
information against any anticipated threats or hazards to the security or
integrity of such information; (c) to protect against unauthorized access to, or
use of, such information that could result in material harm to any customer;
(d) to protect against unauthorized disclosure of such information to
unaffiliated third parties; and (e) to otherwise ensure its compliance with all
applicable privacy standards and requirements of federal or state law
(including, but not limited to, the GLB Act), and any other applicable legal or
regulatory requirements. Dealer further agrees to cause all its agents,
representatives, affiliates, subcontractors, or any other party to whom Dealer
provides access to or discloses nonpublic personal information of customers to
implement appropriate measures designed to meet the objectives set forth in this
Section XII.

 

7



--------------------------------------------------------------------------------

  XIII.

Dealer’s Undertaking to Not Facilitate a Secondary Market in the Shares

Dealer acknowledges that there is no public trading market for the Shares and
that there are limits on the ownership, transferability and repurchase of the
Shares, which significantly limit the liquidity of an investment in the Shares.
Dealer also acknowledges that the Company’s share repurchase plan (the “Plan”)
provides only a limited opportunity for investors to have their Shares purchased
by the Company and that the Company’s board of directors may, in its sole
discretion, amend, suspend, or terminate the Plan at any time in accordance with
the terms of the Plan. Dealer hereby agrees that so long as the Company is
offering Shares under a Registration Statement filed with the SEC and the
Company has not listed the Shares on a national securities exchange, Dealer will
not engage in any action or transaction that would facilitate or otherwise
create the appearance of a secondary market in the Shares without the prior
written approval of the Dealer Manager.

 

  XIV.

Arbitration

Any dispute, controversy or claim arising between the parties relating to this
Agreement (whether such dispute arises under any federal, state or local statute
or regulation, or at common law), shall be resolved by final and binding
arbitration administered in accordance with the then-current commercial
arbitration rules of FINRA in accordance with the terms of this Agreement
(including the governing law provisions of this Agreement and pursuant to the
Federal Arbitration Act (9 U.S.C. §§ 1 – 16). The parties will request that the
arbitrator or arbitration panel (“Arbitrator”) issue written findings of fact
and conclusions of law. The Arbitrator shall not be empowered to make any award
or render any judgment for punitive damages, and the Arbitrator shall be
required to follow applicable law in construing this Agreement, making awards,
and rendering judgments. The decision of the arbitration panel shall be final
and binding, and judgment upon any arbitration award may be entered by any court
having jurisdiction. All arbitration hearings will be held at the New York City
FINRA District Office or at another mutually agreed upon site. The parties may
agree on a single arbitrator, or, if the parties cannot so agree, each party
will have the right to choose one arbitrator, and the selected arbitrators will
choose a third arbitrator. Each arbitrator must have experience and education
that qualify him or her to competently address the specific issues to be
designated for arbitration. Notwithstanding the preceding, no party will be
prevented from immediately seeking provisional remedies in courts of competent
jurisdiction, including but not limited to, temporary restraining orders and
preliminary injunctions, but such remedies will not be sought as a means to
avoid or stay arbitration.

 

  XV.

Termination

Dealer will suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the mailing or other transmission
of such notice by the methods provided in Section XVII below. This Agreement is
the entire agreement of the parties and supersedes all prior agreements, if any,
between the parties hereto.

This Agreement may be amended at any time by the Dealer Manager by written
notice to Dealer, and any such amendment shall be deemed accepted by Dealer upon
placement of an order for sale of Shares by such Dealer’s customer after Dealer
has received such notice.

The respective agreements and obligations of the Dealer Manager and Dealer set
forth in Sections IV, VI, VII, and XIII through XVII of this Agreement shall
remain operative and in full force and effect regardless of the termination of
this Agreement.

 

  XVI.

Use of Company and Starwood Names

Except as expressly provided herein, nothing herein shall be deemed to
constitute a waiver by the Dealer Manager of any consent that would otherwise be
required under this Agreement or applicable law prior to the use of Dealer of
the name or identifying marks of the Company, the Dealer Manager, “Starwood”,
“Starwood Capital” or “Starwood Capital Group” (or any combination or derivation
thereof). The Dealer Manager reserves the right to withdraw its consent to the
use of the Company’s name at any time and to request to review any materials
generated by Dealer that use the Company’s or Starwood’s name or mark. Any such
consent is expressly subject to the continuation of this Agreement and shall
terminate with the termination of this Agreement as provided herein.

 

8



--------------------------------------------------------------------------------

  XVII.

Notice

Notices and other writings contemplated by this Agreement shall be delivered via
(i) hand, (ii) first class registered or certified mail, postage prepaid, return
receipt requested, (iii) a nationally recognized overnight courier or
(iv) electronic mail. All such notices shall be addressed, as follows:

 

If to the Dealer Manager:    Starwood Capital, L.L.C.    Attn: Matthew Guttin   
591 West Putnam Avenue
Greenwich, CT 06830    Email: mguttin@starwood.com If to Dealer:    To the
address specified by Dealer herein.

 

  XVIII.

Attorney’s Fees and Applicable Law

In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees. This Agreement shall be construed under the laws of the State
of New York and shall take effect when signed by Dealer and countersigned by the
Dealer Manager. Venue for any action (including arbitration) shall lie
exclusively in New York, New York.

 

  XIX.

No Partnership

Nothing in this Agreement shall be construed or interpreted to constitute Dealer
as an employee, agent or representative of, or in association with or in
partnership with, the Dealer Manager, the Company or the other Dealers; instead,
this Agreement shall only constitute Dealer as a dealer authorized by the Dealer
Manager to sell the Shares according to the terms set forth in the Registration
Statement and the Prospectus as amended and supplemented and in this Agreement.

 

  XX.

ERISA Matters

The parties agree as follows:

(a)    Dealer is a broker-dealer registered under the Exchange Act.

(b)    To the extent Dealer (or its registered representatives) uses or relies
on any of the information, tools and materials that the Dealer Manager, the
Company, the Advisor, the sponsor of the Company or each of their respective
affiliates and related parties (collectively, the “Company Parties”) provides
directly to Dealer (or its registered representatives), without direct charge,
for use in connection with Dealer’s “Retirement Customers” (which include a
plan, plan fiduciary, plan participant or beneficiary, individual retirement
account (“IRA”) or IRA owner subject to Title I of the Employee Retirement
Income Security Act of 1974 (“ERISA”) or Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”)), Dealer will act as a “fiduciary” under
ERISA or the Code (as applicable), and will be responsible for exercising
independent judgment in evaluating the retirement account transaction.

(c)    Certain of the Company Parties have financial interests associated with
the purchase of Shares of the Company, including the fees, expense
reimbursements and other payments they anticipate receiving in connection with
the purchase of Shares of the Company, as described in the Prospectus.

(d)    To the extent that Dealer provides investment advice to its Retirement
Customers, Dealer will do so in a fiduciary capacity under ERISA or the Code, or
both, and Dealer is responsible for exercising independent judgment with respect
to any investment advice it provides to its Retirement Customers.

 

9



--------------------------------------------------------------------------------

(e)    Dealer is independent of Dealer Manager and Dealer Manager is not
undertaking to provide impartial investment advice to Dealer or its Retirement
Customers.

 

10



--------------------------------------------------------------------------------

THE DEALER MANAGER: STARWOOD CAPITAL, L.L.C.

 

Date:

 

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth. We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.

1.    IDENTITY OF DEALER:

 

Company Name:  

 

Type of entity:  

 

  (Corporation, Partnership or Proprietorship) Organized in the State of:  

 

 

Licensed as broker-dealer in all States:   Yes            No

 

If no, list all States licensed as broker-dealer:  

 

 

 

Tax ID#:                                 

 

2.   

Person to receive notices delivered pursuant to the Agreement.

 

Name:  

                                          

Company:  

 

Address:  

 

City, State and Zip:  

 

 

11



--------------------------------------------------------------------------------

Telephone:  

                                                             

Fax:  

 

Email:  

 

AGREED TO AND ACCEPTED BY DEALER:  

 

  (Dealer’s Firm Name) By:  

 

  Signature Name:  

 

Title:  

 

Date:  

 

 

12



--------------------------------------------------------------------------------

SCHEDULE I

ADDENDUM

TO

SELECTED DEALER AGREEMENT WITH

STARWOOD CAPITAL, L.L.C.

 

 

Name of Dealer:

The following (the “Addendum”) reflects the selling commissions, dealer manager
fees and Servicing Fees as agreed upon between Starwood Capital, L.L.C. (the
“Dealer Manager”) and Dealer, effective as of the effective date of the Selected
Dealer Agreement (the “Agreement”) between the Dealer Manager and Dealer in
connection with the offering of Shares of Starwood Real Estate Income Trust,
Inc. (the “Company”).

Upfront Selling Commissions and Dealer Manager Fees

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended or supplemented from time to time, as
compensation for completed sales (as defined below) by Dealer of Class T,
Class S and Class D Primary Shares that Dealer is authorized to sell and for
services rendered by Dealer hereunder, the Dealer Manager shall reallow to
Dealer an upfront selling commission in an amount equal to the percentage set
forth below of the transaction price per Share on such completed sales of
Class T, Class S and Class D Primary Shares, as applicable, by Dealer. Dealer
shall not receive selling commissions for sales of any DRIP Shares, or for sales
of any Class I Shares, whether in the primary portion of the Offering (the
“Primary Offering”) or pursuant to the DRIP. For purposes of this Schedule I, a
“completed sale” shall occur if and only if a transaction has closed with a
subscriber for Shares pursuant to all applicable offering and subscription
documents, payment for the Shares has been received by the Company in full in
the manner provided in Section II of the Agreement, the Company has accepted the
subscription agreement of such subscriber, and the Company has thereafter
distributed the selling commission to the Dealer Manager in connection with such
transaction.

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended or supplemented from time to time, as
compensation for completed sales by Dealer of Class T Primary Shares that Dealer
is authorized to sell and for services rendered by Dealer hereunder, the Dealer
Manager shall reallow to Dealer an upfront dealer manager fee in an amount equal
to the percentage set forth below of the transaction price per share on such
completed sales of Class T Primary Shares by Dealer. Dealer shall not receive
dealer manager fees for sales of any DRIP Shares, or for sales of any Class S,
Class D or Class I Shares, whether in the Primary Offering or pursuant to the
DRIP.

Dealer may withhold the selling commissions and dealer manager fees, if
applicable, to which it is entitled pursuant to the Agreement, this Schedule I
and the Prospectus from the purchase price for the Shares in the Offering and
forward the balance to the Company or its agent as set forth in the Subscription
Agreement if it represents to the Dealer Manager that: (i) Dealer is legally
permitted to do so; and (ii) (A) Dealer meets all applicable net capital
requirements under the Rules of FINRA or other applicable rules regarding such
an arrangement; (B) Dealer has forwarded the Subscription Agreement to the
Company or its agent within the time required under Section II of the Agreement,
and received the Company’s written acceptance of the subscription prior to
forwarding the purchase price for the Shares, net of the selling commissions and
dealer manager fees, if applicable, to which Dealer is entitled, to the Company
or its agent; and (C) Dealer has verified that there are sufficient funds in the
investor’s account with Dealer to cover the entire cost of the subscription.
Dealer shall wire such subscription funds to the Company or its agent as set
forth in the Subscription Agreement by the end of the second business day
following receipt of the Company’s written acceptance of the subscription.

Dealer shall be responsible for implementing the volume discounts described in
or as otherwise provided in the “Plan of Distribution” section of the
Prospectus. Requests to combine purchase orders of Class T or Class S Shares as
a part of a combined order for the purpose of qualifying for discounts as
described in the “Plan of Distribution” section of the Prospectus must be made
in writing by Dealer, and any resulting reduction in selling commissions or
dealer manager fees will be prorated among the separate subscribers.

 

I-1



--------------------------------------------------------------------------------

Terms and Conditions of the Servicing Fees

The payment of the Servicing Fee to Dealer is subject to terms and conditions
set forth herein and the Prospectus as may be amended or supplemented from time
to time. If Dealer elects to sell Class T, Class S or Class D Shares,
eligibility to receive the Servicing Fee with respect to the Class T, Class S or
Class D Shares, as applicable, sold by Dealer is conditioned upon Dealer acting
as broker-dealer of record with respect to such Shares and complying with the
requirements set forth below, including providing stockholder and account
maintenance services with respect to such Shares. For the avoidance of doubt,
such services are non-distribution services, other than those primarily intended
to result in the sale of Shares.

(i) the existence of an effective Selected Dealer Agreement or ongoing Servicing
Agreement between the Dealer Manager and Dealer, and

(ii) the provision of services with respect to the Class T, Class S or Class D
Shares, as applicable, by Dealer, which may include one or more, without
limitation and as appropriate, of the following:

1. assistance with recordkeeping, including maintaining records for and on
behalf of Dealer’s customers reflecting transactions and balances of Shares
owned,

2. transmitting stockholder communications to its customers from the Company or
the Dealer Manager, including the Prospectus, annual and periodic reports, and
proxy statements,

3. establishing an account and providing ongoing account maintenance,

4. assistance with and answering investor inquiries regarding the Company,
including distribution payments and reinvestment decisions,

5. helping investors understand their investments,

6. Share repurchase requests,

7. assistance with Share conversion processing, or

8. providing such other similar services as the stockholder may reasonably
require in connection with its investment in the class of Shares.

With respect to Class T Shares, the financial advisor of Dealer responsible for
the sale of such Class T Shares is expected to provide one or more of the
services listed in items 3 through 8 above. In connection with this provision,
Dealer agrees to reasonably cooperate to provide certification to the Company,
the Dealer Manager, and its agents (including its auditors) confirming the
provision of services to each particular class of stockholders upon reasonable
request.

Dealer hereby represents by its acceptance of each payment of the Servicing Fee
that it complies with each of the above requirements and is providing the
above-described services. Dealer agrees to promptly notify Dealer Manager if it
is no longer the broker-dealer of record with respect to some or all of the
Class T, Class S or Class D Shares giving rise to such Servicing Fees or if it
no longer satisfies any or all of the conditions set forth above.

Subject to the conditions described herein, the Dealer Manager will reallow to
Dealer the Servicing Fee in an amount described below, on Class T, Class S or
Class D Shares, as applicable, sold by Dealer. To the extent payable, the
Servicing Fee will accrue monthly based on the Company’s then-current NAV of the
Shares of such class and will be payable monthly in arrears as provided in the
Prospectus. All determinations regarding the total amount and rate of
reallowance of the Servicing Fee, Dealer’s compliance with the listed
conditions, and the portion retained by the Dealer Manager will be made by the
Dealer Manager in its sole discretion.

 

I-2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, subject to the terms of the Prospectus, at such
time as Dealer is no longer the broker-dealer of record with respect to such
Class T, Class S or Class D Shares or that Dealer no longer satisfies any or all
of the conditions set forth above, then Dealer’s entitlement to the Servicing
Fees related to such Class T, Class S and Class D Shares, as applicable, shall
cease, and Dealer shall not receive the Servicing Fee for any month in which
Dealer is not eligible on the last day of such month. Broker-dealer transfers
will be made effective as of the start of the first business day of a month.

Thereafter, such Servicing Fees may be reallowed to the then-current
broker-dealer of record of the Class T, Class S and Class D Shares, as
applicable, if any such broker-dealer of record has been designated (the
“Servicing Dealer”), to the extent such Servicing Dealer has entered into a
Selected Dealer Agreement or similar agreement with the Dealer Manager
(“Servicing Agreement”) and such Selected Dealer Agreement or Servicing
Agreement with the Servicing Dealer provides for such reallowance. In this
regard, all determinations will be made by the Dealer Manager in good faith in
its sole discretion. Dealer is not entitled to any Servicing Fee with respect to
Class I Shares. The Dealer Manager may also reallow some or all of the Servicing
Fee to other broker-dealers who provide services with respect to the Shares (who
shall be considered additional Servicing Dealers) pursuant to a Servicing
Agreement with the Dealer Manager to the extent such Servicing Agreement
provides for such reallowance and such additional Servicing Dealer is in
compliance with the terms of such agreement related to such reallowance, in
accordance with the terms of such Servicing Agreement.

As described in the Prospectus, the Company and the Dealer Manager shall cease
paying the Servicing Fee with respect to any Class T Shares, Class S and Class D
Shares held in a stockholder’s account at the end of the month in which the
Dealer Manager, in conjunction with the transfer agent, determines that total
selling commissions, dealer manager fees and Servicing Fees paid with respect to
such Shares would exceed, in the aggregate, 8.75% (or, solely in the case of
Class T Shares, a lower limit as set forth in this Schedule I to the Agreement
between the Dealer Manager and Dealer) of the gross proceeds from the sale of
such Shares (including the gross proceeds of any Shares issued under the DRIP
with respect thereto). At the end of such month, such Class T, Class S and
Class D Shares (and any Shares issued under the DRIP with respect thereto) held
in a stockholder’s account shall automatically convert without any action on the
part of the holder thereof into a number of Class I Shares (including any
fractional Shares) with an equivalent aggregate NAV as such Shares. In addition,
the Company and the Dealer Manager will cease paying the Servicing Fee on
Class T, Class S and Class D Shares in connection with such Offering upon the
earlier to occur of the following: (i) a listing of Class I Shares, (ii) the
merger or consolidation of the Company with or into another entity or the sale
or other disposition of all or substantially all of the Company’s assets, in
each case in a transaction in which the Company’s stockholders receive cash or
shares listed on a national stock exchange, or (iii) the date following the
completion of such Primary Offering on which, in the aggregate, underwriting
compensation from all sources in connection with such Offering, including
selling commissions, dealer manager fees, the Servicing Fee and other
underwriting compensation, is equal to ten percent (10%) of the gross proceeds
from Primary Shares sold in such Offering, as determined in good faith by the
Dealer Manager in its sole discretion. For purposes of this Schedule I, the
portion of the Servicing Fee accruing with respect to Class T, Class S and
Class D Shares of the Company’s common stock issued (publicly or privately) by
the Company during the term of a particular Offering, and not issued pursuant to
a prior Offering, shall be underwriting compensation with respect to such
particular Offering and not with respect to any other Offering.

General

Selling commissions, dealer manager fees and Servicing Fees due to Dealer
pursuant to this Agreement will be paid to Dealer within 30 days after receipt
by the Dealer Manager. Dealer, in its sole discretion, may authorize Dealer
Manager to deposit selling commissions, dealer manager fees, Servicing Fees or
other payments due to it pursuant to this Agreement directly to its bank
account. If Dealer so elects, Dealer shall provide such deposit authorization
and instructions in Schedule II to this Agreement.

The parties hereby agree that the foregoing selling commissions and reallowed
dealer manager fees and Servicing Fee are not in excess of the usual and
customary distributors’ or sellers’ commission received in the sale of
securities similar to the Primary Shares, that Dealer’s interest in the Offering
is limited to such selling commissions and reallowed dealer manager fees and
Servicing Fee from the Dealer Manager and Dealer’s indemnity referred to in
Section 4 of the Dealer Manager Agreement, and that the Company is not liable or
responsible for the direct payment of such selling commissions and reallowed
dealer manager fees and Servicing Fee to Dealer.

 

I-3



--------------------------------------------------------------------------------

Except as otherwise described under “Upfront Selling Commissions” above, Dealer
waives any and all rights to receive compensation, including the dealer manager
fees and Servicing Fee, until it is paid to and received by the Dealer Manager.
Dealer acknowledges and agrees that if the Company pays selling commissions,
dealer manager fees or Servicing Fees, as applicable, to the Dealer Manager, the
Company is relieved of any obligation for selling commissions, dealer manager
fees or Servicing Fees, as applicable, to Dealer. The Company may rely on and
use the preceding acknowledgement as a defense against any claim by Dealer for
selling commissions, dealer manager fees or Servicing Fees, as applicable, the
Company pays to Dealer Manager but that Dealer Manager fails to remit to Dealer.
Dealer affirms that the Dealer Manager’s liability for selling commissions and
dealer manager fees payable and the Servicing Fee is limited solely to the
proceeds of selling commissions, dealer manager fees and the Servicing Fee, as
applicable, receivable from the Company and Dealer hereby waives any and all
rights to receive payment of selling commissions or any reallowance of dealer
manager fees or the Servicing Fee, as applicable, due until such time as the
Dealer Manager is in receipt of the selling commission, dealer manager fee or
Servicing Fee, as applicable, from the Company. Notwithstanding the above,
Dealer affirms that, to the extent Dealer retains selling commissions as
described above under “Upfront Selling Commissions,” neither the Company nor the
Dealer Manager shall have liability for selling commissions payable to Dealer,
and that Dealer is solely responsible for retaining the selling commissions due
to Dealer from the subscription funds received by Dealer from its customers for
the purchase of Shares in accordance with the terms of this Agreement.

Notwithstanding anything herein to the contrary, Dealer will not be entitled to
receive any selling commissions, dealer manager fees or Servicing Fee that would
cause the aggregate amount of selling commissions, dealer manager fees,
Servicing Fees and other forms of underwriting compensation (as defined in
accordance with applicable FINRA rules) paid from any source in connection with
the Offering to exceed ten percent (10.0%) of the gross proceeds raised from the
sale of Shares in the Primary Offering.

Due Diligence

In addition, as set forth in the Prospectus, the Dealer Manager or, in certain
cases at the option of the Company, the Company, will pay or reimburse Dealer
for reasonable bona fide due diligence expenses incurred by Dealer in connection
with the Offering. Such due diligence expenses may include travel, lodging,
meals and other reasonable out-of-pocket expenses incurred by Dealer and its
personnel when visiting the Company’s offices or properties to verify
information relating to the Company or its properties. Dealer shall provide a
detailed and itemized invoice for any such due diligence expenses and shall
obtain the prior written approval from the Dealer Manager for such expenses, and
no such expenses shall be reimbursed absent a detailed and itemized invoice.
Notwithstanding the foregoing, no such payment will be made if such payment
would cause the aggregate of such reimbursements to Dealer and other
broker-dealers, together with all other organization and offering expenses, to
exceed 15% of the Company’s gross proceeds from the Offering. All such
reimbursements will be made in accordance with, and subject to the restrictions
and limitations imposed under the Prospectus, FINRA rules and other applicable
laws and regulations.

Share Class Election

CHECK EACH APPLICABLE BOX BELOW IF DEALER ELECTS TO PARTICIPATE IN THE
DISTRIBUTION OF THE LISTED SHARE CLASS

☐ Class T Shares                        ☐ Class S
Shares                            ☐ Class D Shares                            ☐
Class I Shares

The following reflects the selling commission, dealer manager fee and the
Servicing Fee as agreed upon between the Dealer Manager and Dealer for the
applicable Share class.

 

         (Initials)    Selling commission of     % of the transaction price per
Class T Primary Share* (Up to 3.0%)    By initialing here, Dealer hereby agrees
to the terms of the Agreement and this Schedule I with respect to the Class T
Shares.          (Initials)    Dealer manager fee of     % of the transaction
price per Class T Primary Share* (Up to 0.5%)    By initialing here, Dealer
hereby agrees to the terms of the Agreement and this Schedule I with respect to
the Class T Shares.

 

I-4



--------------------------------------------------------------------------------

         (Initials)    Servicing Fee of     % (Annualized Rate) of aggregate NAV
of outstanding Class T Shares, consisting of an advisor stockholder servicing
fee of     % (Annualized Rate), and a dealer stockholder servicing fee of     %
(Annualized Rate), of the aggregate NAV of outstanding Class T Shares. (Sum of
advisor stockholder servicing fee and dealer stockholder servicing fee must not
exceed 0.85%)    By initialing here, Dealer agrees to the terms of eligibility
for the Servicing Fee set forth in this Schedule I. Should Dealer choose to opt
out of this provision, it will not be eligible to receive the Servicing Fee and
initialing is not necessary. Dealer represents by its acceptance of each payment
of the Servicing Fee that it complies with each of the above requirements.
         (Initials)    Selling commission of     % of the transaction price per
Class S Primary Share* (Up to 3.5%)    By initialing here, Dealer hereby agrees
to the terms of the Agreement and this Schedule I with respect to the Class S
Shares.          (Initials)    Servicing Fee of     % (Annualized Rate) of
aggregate NAV of outstanding Class S Shares (Up to 0.85%)    By initialing here,
Dealer agrees to the terms of eligibility for the Servicing Fee set forth in
this Schedule I. Should Dealer choose to opt out of this provision, it will not
be eligible to receive the Servicing Fee and initialing is not necessary. Dealer
represents by its acceptance of each payment of the Servicing Fee that it
complies with each of the above requirements.          (Initials)    Selling
commission of     % of the transaction price per Class D Primary Share (Up to
1.5%)    By initialing here, Dealer hereby agrees to the terms of the Agreement
and this Schedule I with respect to the Class D Shares.          (Initials)   
Servicing Fee of     % (Annualized Rate) of aggregate NAV of outstanding Class D
Shares (Up to 0.25%)    By initialing here, Dealer agrees to the terms of
eligibility for the Servicing Fee set forth in this Schedule I. Should Dealer
choose to opt out of this provision, it will not be eligible to receive the
Servicing Fee and initialing is not necessary. Dealer represents by its
acceptance of each payment of the Servicing Fee that it complies with each of
the above requirements.          (Initials)    A cap on the total selling
commissions, dealer manager fees and Servicing Fees paid with respect to the
Class T Shares held within a stockholder’s account of     % of the gross
proceeds from the sale of such Class T Shares (including the gross proceeds of
any Class T Shares issued under the DRIP with respect thereto).    By initialing
here, Dealer hereby agrees to the terms of the Agreement and this Schedule I
with respect to a cap of less than 8.75% of the gross proceeds from the sale of
Class T Shares (including the gross proceeds of any Class T Shares issued under
the DRIP with respect thereto) on the total selling commissions, dealer manager
fees and Servicing Fees paid with respect to the Class T Shares held in a
stockholder’s account and sold pursuant to the Agreement and this Schedule I.
Should Dealer choose to opt out of this provision, the cap will be 8.75% and
initialing is not necessary.

 

*

Subject to discounts described in the “Plan of Distribution” section of the
Prospectus.

 

I-5



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed as
of the date first written above.

 

“DEALER MANAGER” STARWOOD CAPITAL, L.L.C. By:  

                                         

Name:  

 

Title:  

 

 

“DEALER”

 

(Print Name of Dealer) By:  

                                         

Name:  

 

Title:  

 

 

I-6



--------------------------------------------------------------------------------

SCHEDULE II

TO

SELECTED DEALER AGREEMENT WITH

STARWOOD CAPITAL, L.L.C.

 

 

NAME OF ISSUER: STARWOOD REAL ESTATE INCOME TRUST, INC.

NAME OF DEALER:

SCHEDULE TO AGREEMENT DATED:

Dealer hereby authorizes the Dealer Manager or its agent to deposit selling
commissions, dealer manager fees, Servicing Fees and other payments due to it
pursuant to the Agreement to its bank account specified below. This authority
will remain in force until Dealer notifies the Dealer Manager in writing to
cancel it. In the event that the Dealer Manager deposits funds erroneously into
Dealer’s account, the Dealer Manager is authorized to debit the account with no
prior notice to Dealer for an amount not to exceed the amount of the erroneous
deposit.

 

Bank Name:                                        
                                                  

Bank Address:                                       
                                               

Bank Routing Number:                                        
                               

Account Number:                                        
                                        

 

“DEALER”

 

(Print Name of Dealer) By:  

                                                             

Name:  

 

Title:  

 

Date:  

 

 

II-1